                                                                                       
Exhibit 10.1

 

Retirement Agreement

This Retirement and Consulting Services Agreement (this "Agreement") is entered
into as of January 27, 2006, by and between Norfolk Southern Corporation (the
"Corporation") and David R. Goode ("Executive").

WITNESSETH:

WHEREAS, Executive has highly specialized skills which are valuable to the
Corporation;

WHEREAS, the Corporation and its Board of Directors are willing, in
consideration of Executive entering into this Agreement and fulfilling its
terms, to provide enhanced retirement benefits to Executive.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:

1.      Pension Enhancement

                        The Corporation's Board of Directors has resolved to
provide an enhanced pension benefit ("Pension Enhancement") to Executive upon
his retirement.  The Pension Enhancement shall be in addition to the retirement
benefits Executive may be entitled to under the Retirement Plan of Norfolk
Southern Corporation and Participating Subsidiary Companies ("Retirement Plan")
and the Supplemental Benefit Plan of Norfolk Southern Corporation and
Participating Subsidiary Companies ("Supplemental Plan") (together, "Retirement
Plans"), and this additional benefit shall be provided under Article IV, Section
2 of the Supplemental Plan.  The Pension Enhancement shall equal the excess of:

(i)      the monthly benefit under Article VI of the Retirement Plan and under
Article IV, Section 1 of the Supplemental Plan if such benefit had been computed
by determining Average Final Compensation on the basis of the average monthly
Compensation paid to the member during any three Compensation Years out of the
120 months of Creditable Service ending with the last month in which the Member
was employed in a Nonagreement Position which will produce the highest average
monthly compensation; over

(ii) the monthly benefit actually payable under the Retirement Plans.

Notwithstanding anything in this paragraph or in the Retirement Plans to the
contrary, retirement benefits accrued under the Supplemental Plan after December
31, 2004, shall be distributed in accordance with section 409A of the Internal
Revenue Code.  For the purposes of this section 1, capitalized terms shall be as
defined in the Retirement Plans.

2.      Consulting Services

For a five-year period beginning March 1, 2006 (the date of Executive's
retirement), Executive agrees to provide consulting services commensurate with
his status and experience with respect to matters as shall be reasonably
requested from time to time by the chief executive officer of the Corporation,
including matters related to (i) transition of his duties and responsibilities
as the Corporation's chief executive officer to his successor, (ii) strategic
acquisitions, dispositions, capital raising activities and major financings;
(iii) compensation matters; (iv) business strategy planning; and (v) public
speaking engagements and other public appearances on behalf of the Corporation. 
Executive shall honor any such request unless he has a conflicting commitment
that would preclude him from performing such services at the time and/or place
requested by the Corporation, and in such circumstances shall make reasonable
efforts to arrange a mutually satisfactory alternative.  The Corporation will
use reasonable efforts not to require the performance of consulting services in
any manner that unreasonably interferes with the activities of Executive.   

            3.  Relinquishment of Change in Control Agreement

                        In consideration of the benefits provided under this
Agreement, Executive agrees to relinquish and hereby waives any and all rights
provided under the Agreement dated as of June 1, 1996, between Executive and the
Corporation  providing economic protections in the event of Executive's
termination during a two-year period immediately following a change in control
("Change in Control Agreement").  This relinquishment and waiver of the Change
in Control Agreement shall be effective as of the date of this Agreement.   
    

4.  Non-Competition and Non-Solicitation

(a)  Executive covenants and agrees from March 1, 2006, for a period of five
years thereafter, Executive will not work for or provide services for any
Competitor, on his or her own behalf or in the service of or on behalf of
others, including, but not limited to, as a consultant, independent contractor,
owner, officer, partner, joint venturer, or employee, at any time.  For purposes
of this Agreement, "Competitor" shall mean any entity in the same line of
business as the Corporation in the North American markets in which the
Corporation or any of its subsidiaries or affiliates competes, including, but
not limited to, any North American Class I rail carrier, any other rail carrier
competing with the Corporation (including without limitation a holding or other
company that controls or operates or is otherwise affiliated with any rail
carrier competing with the Corporation or any of its subsidiaries or
affiliates), and any other provider of transportation services competing with
the Corporation or any of its subsidiaries or affiliates, including motor and
water carriers.   

(b)  Executive also covenants and agrees from March 1, 2006, for a period of
five years thereafter, Executive will not, on his own behalf or in the service
of or on behalf of others, including, but not limited to, as a consultant,
independent contractor, owner, partner, joint venturer or employee, (i) solicit,
recruit, entice or persuade any employee of the Corporation or any of its
subsidiaries or affiliates (other than persons employed in a clerical or other
nonprofessional position) to leave the employment of the Corporation or any of
its subsidiaries or affiliates, or recommend or refer any employees of the
Corporation or any of its subsidiaries or affiliates for employment
consideration to others, or (ii) solicit, entice, persuade or induce any person
or entity doing business with the Corporation or any of its subsidiaries or
affiliates to terminate or refrain from extending or renewing such
relationship. 

            5.  Cooperation and Non-Disclosure

                        (a)  Executive covenants and agrees to refrain from any
action which would breach the fiduciary or other duty Executive owes the
Corporation by virtue of his employment or former employment.  Each of Executive
and the Corporation agree to cooperate fully with the other party in any matters
that have given or may give rise to a legal claim against such other party and
of which such party is knowledgeable.  This would require Executive and the
Corporation, as the case may be, without limitation, to:

(i)      make himself or itself available upon reasonable request to provide
information and assistance to the other party on such matters without additional
compensation, except for out of pocket costs, provided, however, that reasonable
compensation shall be provided as mutually agreed if such assistance requires a
significant amount of time; and

(ii)  notify the other party promptly of any requests for information related to
any pending or potential legal claim or litigation involving the other party,
reviewing any such request with the other party prior to disclosing any such
information, and permitting the other party to be present during any
communication of such information. 

To the extent that Executive is required to provide assistance to the
Corporation on such matters, the Corporation would, at its expense, provide
appropriate legal counsel for Executive. 

(b)  Executive further covenants and agrees that any confidential or proprietary
information acquired by him during his employment with the Corporation is the
exclusive property of the Corporation, and Executive acknowledges that he has no
ownership interest or right of any kind to said property.  Except as otherwise
required by law, Executive agrees that he will not actively use, and that he
will not, either directly or indirectly, disclose, or divulge to any
unauthorized party for his own benefit or to the detriment of the Corporation,
any confidential or proprietary information (as defined herein) of the
Corporation which he may have acquired during his employment with the
Corporation, whether or not developed or compiled by the Corporation, and
whether or not Executive was authorized to have access to such information. 

                        (c)  For the purposes of this Section 5,
"confidential/proprietary information" is any information or intellectual
property acquired by Executive as a result of his employment with the
Corporation such that if such information or intellectual property were
disclosed, such disclosure could act to the prejudice of the Corporation. 

                        (d)  Executive agrees that if he believes that he is
required by law or otherwise to reveal any confidential or proprietary
information of the Corporation, he or his attorney will promptly contact the
Corporation's Law Department prior to disclosing such information in order that
the Corporation can take appropriate steps to safeguard the disclosure of such
confidential and proprietary information.

                        (e)  Nothing in this Agreement should be construed,
either expressly or by implication, as limiting the maximum protections which
may be available to the Corporation under appropriate state and federal common
law or statute concerning the obligations and duties of Executive to protect the
Corporation's property and/or confidential and proprietary information,
including, but not limited to, under the Virginia Uniform Trade Secrets Acts
(Va. Code,  § 59.1-336, et. seq.)

                        (f)  Notwithstanding anything herein to the contrary,
each party to this Agreement may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
covered by this Agreement and all materials of any kind that are provided to the
party relating to such tax treatment and tax structure.

            6.  Injunctive Relief - Executive acknowledges and agrees that the
breach of this Agreement, or any portion thereof, may result in irreparable harm
to the Corporation, the monetary value of which could be difficult to establish.
 Executive therefore agrees and consents that the Corporation shall be entitled
to injunctive relief or such other equitable relief as is necessary to prevent a
breach by Executive of any of the covenants or provisions contained in this
Agreement.  Nothing contained in this provision shall be construed as
prohibiting the Corporation from pursuing any legal remedies available to the
Corporation for such breach of this Agreement, including the recovery of damages
from the Executive. 

7.  Governing Law - This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Virginia.

            8. Amendments and Termination - This Agreement may be amended,
supplemented and terminated only by a written instrument duly executed by all of
the parties.

            9. Waiver - The failure of either party to insist upon strict
performance of any of the terms and conditions of this Agreement will not
constitute a waiver of any of its rights hereunder.

 10. Severability - If any provision of this Agreement is held illegal, invalid,
or unenforceable, such illegality, invalidity, or unenforceability will not
affect any other provision hereof.  This Agreement shall, in such circumstances,
be deemed modified to the extent necessary to render enforceable the provisions
hereof.

 11. Assignment - The obligations set forth in this Agreement cannot be assigned
by either party, except in connection with a merger, reorganization or sale of
substantially all of the assets of the Corporation. 

12. Entire Agreement - This Agreement constitutes the entire understanding among
the parties with respect to the subject matter contained herein and supersedes
any prior understandings and agreements among them respecting such subject
matter.

This Agreement will become effective upon its execution by both parties. 

[signature page follows]

IN WITNESS WHEREOF, this Agreement is executed and delivered in duplicate on
behalf of the Corporation by its officer thereunto duly authorized, and
Executive has indicated his acceptance of and intent to be bound by this
Agreement in the space provided below, as of the day and year first above
written.  

                                                                        NORFOLK
SOUTHERN CORPORATION

>                                                               By:    /s/ John
> P. Rathbone

                                                                       
EXECUTIVE

Dated:  January 27, 2006                                    By:     /s/ David R.
Goode